DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 8-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations of receiving a service call that includes an authorization code; exchanging the authorization code for a set of tokens, wherein the set of tokens includes an access token, an associated refresh token, and an associated identity token, and wherein when the set of tokens is received at a first entity device, the first entity device stores the set of tokens and generates an access request based on the stored association; receiving a refresh request when the access token is determined to be expired, wherein the refresh request includes the refresh token associated with the access token.
The prior art disclosed by Smolny teaches a token-based authorization in a data processing environment comprising accessing an application via a user agent, sending an access token and a refresh token from an authorization server to the application, triggering an execution of a service providing the long-running operation by the application. The triggering comprises requesting and receiving a transferable refresh token, starting an execution of the service providing the long-running operation by passing the transferable refresh token together with the identifier from the application to the service providing the long-running operation, passing the transferable refresh token from the long-running service to the authorization server, receiving an access and refresh token, and continuing the long running service.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497